Citation Nr: 0512157	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  96-47 983	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
herniated disc at L4-5 with minimal L3-4 and mild L5-S1 disc 
bulges.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for herniated disc at L4-5 
with minimal L3-4 and mild L5-S1 disc bulges and assigned a 
10 percent disability rating effective from the date of 
claim.  Subsequently, the case was transferred to the RO in 
New Orleans, Louisiana.

In January 1997, the New Orleans RO granted entitlement to an 
increased evaluation; it assigned a 20 percent disability 
evaluation.  The effective date of the increase was the date 
of the claim, or July 3, 1995.  

A review of the record indicates that this case has been 
previously before the Board on numerous occasions.  In 
January 1999 and March 2000, the Board remanded the claim for 
the purpose of obtaining additional medical documentation and 
information.  In January 2002, the Board once again remanded 
the claim.  However, the reasoning behind that remand was the 
fact that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), had been enacted 
and it was the duty of the Board to ensure that the VCAA was 
complied therewith.  That remand also requested additional 
medical information and records.  After the claim was 
returned, the Board once more decided that a remand was in 
order.  Hence, in November 2003, the Board again remanded the 
claim.  The purpose of this final remand was to physically 
locate the veteran, to inform the veteran of new ratings 
criteria, and to have the veteran medically examined in 
conjunction with new ratings criteria.  

The record shows that the veteran was located and informed of 
various medical examinations scheduled for her.  However, the 
veteran did not present herself for examination.  The 
veteran's accredited representative was notified.  The claim 
has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  The veteran's service-connected back disorder is 
manifested by complaints of pain and tenderness; there is no 
objective evidence showing consistent restrictions in the 
range of motion of the lower spine spine, along with clinical 
evidence of atrophy, neuropathy, and muscle spasms.  

3.  The medical evidence does not show neurological symptoms, 
and that same evidence does not suggest that the veteran has 
been prescribed bed rest for periods of four weeks or longer.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
herniated disc at L4-5 with minimal L3-4 and mild L5-S1 disc 
bulges have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 
5293 (2002) and Diagnostic Code 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the various rating 
decisions issued since January 1996, the Board's Remands, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs).  Specifically, in those documents, the 
appellant has been told that she needed to submit evidence 
supporting her assertions.  She was informed that she had to 
submit evidence showing that her disability of the lumbar 
segment of the spine was more disabling, thus qualifying her 
for a disability evaluation in excess of 20 percent.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, in letters issued in January 2002 and 
again in July 2004, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding her claim.  She informed the RO that she 
was receiving treatment from the VA.  The veteran provided 
the requisite information and those documents were obtained, 
and have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  It seems clear that 
the VA has given the veteran every opportunity to express her 
opinions with respect to her claim and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
examinations of his back over the course of this appeal.  In 
fact, when the Board believed that it did not have enough 
information concerning the symptoms and manifestations 
produced by the back disability, it sent the claim back to 
the RO on different occasions for the purpose of obtaining 
that information.  The Board adds though that the veteran has 
not always being a willing participant in the Board's search 
for medical information.  The record reflects that most 
recently the Board asked that medical examination be 
performed on the veteran because the rating criteria used to 
evaluate the veteran's disability had changed.  The veteran 
was informed of those examinations but she choose not to 
attend.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
her duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where her own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In other 
words, after she was notified of the most-recent scheduled 
examinations, the veteran had a duty to contact the RO and 
inform appropriate personnel that she could, or could not, 
attend, and the reasons for nonattendance.  In this instance, 
it seems that the veteran failed to cooperate with the VA, to 
the detriment of her claim.

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's previous remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  It seems clear to the Board that the VA 
has attempted to acquire a complete and detailed picture of 
the veteran's lower back disability.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed her of what information she needed to establish 
entitlement to the benefits she has requested.  The veteran 
was further told that she should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letters, dated January 
2002 and July 2004, that were provided to the appellant do 
not contain the "fourth element" per se, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SOC, the SSOCs, and their accompanying notice 
letters, along with the Board's many remands, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
She has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with her appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's lower back disability has been rated pursuant 
to Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).  She has 
been assigned a 20 percent disability rating.  During the 
pendency of the veteran's appeal, there have been changes to 
the criteria governing the evaluation of spine disabilities.  
The VA issued revised regulations concerning the sections of 
the VA Schedule for Rating Disabilities (Rating Schedule) 
that deal with intervertebral disc syndrome.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  And VA further revised 
the rating criteria to provide a new General Rating Formula 
for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).

Under the criteria in effect prior to 2002 and 2003, a higher 
60 percent evaluation is afforded under Diagnostic Code 5285 
for the residuals of fractured vertebrae without cord 
involvement characterized with abnormal mobility requiring a 
neck brace.  A 100 percent evaluation is afforded for the 
residuals of fractured vertebrae with cord involvement, where 
the veteran is bedridden, or where long leg braces are 
required.  A 100 percent evaluation is also to be considered 
under the provisions of special monthly compensation for 
lesser involvement with limited motion and nerve paralysis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for ankylosis of the spine at a favorable angle.  A 
100 percent evaluation is warranted for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Under Diagnostic 
Code 5289, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  If there is 
favorable ankylosis, then a 40 percent rating will be 
assigned.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5286, 
5289 (2002)

Diagnostic Code 5293 provides a 40 percent evaluation for 
severe, recurring attacks, with intermittent relief and a 60 
percent evaluation is granted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2002).

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  Nevertheless, the limitation of motion 
rating criteria does not exceed 40 percent; therefore, it is 
not for application.  See 38 C.F.R. Part 4, Diagnostic Code 
5292 (2002).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2004).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  

Additionally, if there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or, favorable 
ankylosis of entire thoracolumbar spine, a 40 percent 
disability rating will be assigned.  38 C.F.R. Part 4, 
Diagnostic Code 5235 - 5243 (2004).  

A higher, 60 percent, evaluation is also available under 
Diagnostic Code 5243, where the veteran experiences 
incapacitating episodes of intervertebral disc syndrome 
(preoperatively or postoperatively) having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 through 5243 (2004).  A 40 
percent rating will be assigned where the veteran experiences 
incapacitating episodes of intervertebral disc syndrome 
(preoperatively or postoperatively) having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2004) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Normal ranges of motion of the thoracolumbar spine are 
specified under the new criteria as zero to 90 degrees 
forward flexion, zero to 30 degrees extension, zero to 30 
degrees lateral flexion, and zero to 30 degrees lateral 
rotation.  See also 38 C.F.R. § 4.71a, Plate V (2004).

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  The medical 
records do not indicate that the veteran's lumbar segments of 
the spine have been fused.  As such, per the definition 
provided above, there is no ankylosis.  Also, unfavorable 
ankylosis has not been diagnosed.  Because favorable or 
unfavorable ankylosis of the lumbar segment of the spine has 
not been diagnosed, Diagnostic Codes 5286, 5289, 5240, and 
5241 are not for application.  38 C.F.R. Part 4 (2002) and 
(2004).  

Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2002) are 
also not pertinent.  The Board would add that under the 
revised rating criteria, because unfavorable ankylosis is 
required for the awarding of a 50 or 100 percent disability 
rating under Diagnostic Codes 5235 through 5242, and since 
unfavorable ankylosis has not been diagnosed, these criteria 
are also not for application.  38 C.F.R. Part 4 (2004).  

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2004), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.  

The veteran contends, in essence, that she is entitled to a 
disability rating in excess of 20 percent for her service-
connected low back disorder.  Specifically, she asserts that 
her herniated disc condition involves constant radiating pain 
and demonstrable muscle spasm, with no intermittent relief.  
She has maintained that she has severe, recurring attacks, 
which require pain medication.

In reviewing the veteran's claims file, the Board notes that 
the veteran was seen in service for complaints of low back 
and buttock pain in March 1986 and January 1987, according to 
her service medical records.  Service x-ray film reports were 
within normal limits.  A diagnosis of sciatica was given.  
The veteran's March 1987 separation medical report was 
negative for any low back problems.

Subsequent to service, private medical records from October 
1989 and December 1989, show that the veteran was seen for 
low back pain associated with an on-the-job injury.  An 
October 1989 computed tomography (CT) report of the 
lumbosacral spine reveals that she had minimal disc bulging 
at L3-4 and moderate to severe disc herniation at L4-5.

A January 1991 private evaluation record indicates that the 
veteran had complaints of episodic low back pain.  Physical 
examination was unremarkable, except for subjective 
complaints of stiffness on re-extension of the low back.  The 
record indicates that the 1989 CT study was reviewed.  A 
diagnosis of herniated nucleus pulposus at L4-5 was provided.

The record further contains two VA examination reports, dated 
August 1995 and October 1996, the latter of which includes a 
December 1996 addendum.  They indicate, in essence, that the 
veteran had low back pain with associated leg pain.  X-ray 
reports from August 1995 and October 1996 reveal the presence 
of sacroiliitis.  The sacroiliitis was minimally asymmetric 
and could be secondary to Reiter's syndrome, psoriasis, 
inflammatory bowel disease, or rheumatoid arthritis.  The 
August 1995 VA report shows an impression of "long-standing 
lumbosacral musculoskeletal pain."  The December 1996 
addendum to the October 1996 VA report provides a diagnosis 
of bilateral sacroiliitis and, after review of the 1989 
private CT report, a herniated L4-5 disc with minimal L3-4 
and mild L5-S1 disc bulges.

The veteran testified at a personal hearing at the RO in 
October 1996.  During the hearing, she testified that she had 
difficulty sleeping, walking, standing, and sitting due to 
her back problems.  She indicated that she had muscle spasms.  
She stated that her pain was constant and ranged from mild to 
severe; there were days when she seemed to be just fine.  She 
also had occasional stabbing pain, as well as radiating pain 
to her buttocks.  She testified that her low back disorder 
affected her employment.

Another VA examination of the spine was performed in August 
2000.  As she had in the past, the veteran complained of pain 
in the back radiating down to her legs.  She further reported 
that she had received medications to reduce the pain but that 
these did not mollify the symptoms.  The range of movement of 
the back was measured; those measurements were as follows:

Left lateral flexion		25 degrees
Right lateral flexion		20 degrees
Forward flexion		45 degrees
Hyperextension		20 degrees

The examiner noted that when the veteran moved her spine, 
pain was evident.  Nevertheless, the examiner also indicated 
that there were no postural abnormalities, no fixed 
deformities, and the musculature of the back looked normal.  

The veteran sat for a fourth examination in May 2001.  The 
range of motion measurements were changed from the 2000 
examination; those results were:

Forward flexion		20 degrees
Extension			15 degrees
Lateral bending		25 degrees

The examiner reported that there was no neurological deficit 
or signs of muscle weakness.  However, tenderness of the back 
was reported.  

A magnetic resonance imaging (MRI) was accomplished in 
January 2001.  This test produced a positive diagnosis of 
intervertebral disc disease of the lumbosacral segment of the 
spine.  

The VA outpatient records are dated from 1997 to 2002.  They 
indicate that the veteran was seen by the VA rheumatology 
department.  They indicate the following clinical results:  
erythrocyte sedimentation rate (ESR) was elevated; rheumatoid 
factor (RF) was negative; antinuclear antibody (ANA) was 
negative; and serum protein electrophoresis (SPEP) was 
normal; HLA B-27 was negative.  They show a diagnosis of 
sacroiliitis with possible ankylosis spondylitis.  However, 
the later records from 2000 to 2002 deal with psychological 
treatment she was receiving along with treatment for pain and 
women's health issues.  

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of her lower back disability.  None of the 
examinations chronicle the neurological symptoms attributable 
to the veteran's disc disease.  Although the veteran has 
reported pain starting in the lower back and radiating to her 
buttocks and legs, the medical evidence does not establish 
atrophy of the involved nerves or for even the muscle spasms 
of the back.  Moreover, the veteran has not experienced 
paralysis of the nerves and the veteran has been capable of 
moving her lower extremities, even though she complains of 
pain.  

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the she has suffered from incapacitating 
episodes or that she has been prescribed bed rest by a 
physician.  That is, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of her service-connected lower back disorder.  In 
conjunction with the veteran's claim, the veteran's medical 
treatment records were obtained.  These records do not show 
that she has been prescribed bed rest for a period of four to 
six weeks (or more) by her treating, or any other, physician.  

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned a 20 
percent disability rating.  In order to be assigned a 40 
percent rating, the evidence would have to show that the 
veteran was suffering from severe limitation of motion of the 
lumbar segment of the spine.  Although the evidence has shown 
a reduction in the veteran's mobility of the spine, none of 
the doctors have classified the veteran's range of motion as 
severely limited.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of her spinal 
condition.  They do reflect an increase in severity of the 
condition since she was originally granted service 
connection.  However, they do not suggest that the veteran's 
condition is presently under evaluated.  The records do not 
reveal neurological findings consistent with a more severe 
condition affecting the lumbar spine or the discs that would 
entitle her to a higher rating.  The VA medical examination 
reports have not noted persistent radicular symptoms.  While 
the veteran has complained of persistent pain and discomfort 
that has not been relieved by pain medications or therapy, 
the evidence does not show that the pain has restricted the 
veteran's ability to work or to perform the tasks of daily 
living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  They have 
not shown muscle spasm or absent ankle jerk.  The evidence 
has not suggested that the veteran's forward flexion is 
limited to 30 degrees or less.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, or the new 
criteria in effect after that date, a disability evaluation 
in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 5293 (2002).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Limited motion of the lumbar segment of the 
spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 20 percent rating 
from the date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In sum, the Board denies the veteran's claim.  The benefit-
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disc disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

An evaluation in excess of 20 percent for herniated disc at 
L4-5 with minimal L3-4 and mild L5-S1 disc bulges, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


